Exhibit 10.2
September 1, 2010
Key Energy Services, Inc.
Key Electric Wireline Services, LLC
Key Energy Pressure Pumping Services, LLC
c/o Key Energy Services, Inc.
1301 McKinney, Suite 1800
Houston, Texas 77010
Attention: General Counsel
Dear Ladies and Gentlemen:
     Reference is hereby made to the Asset Purchase Agreement by and among
Portofino Acquisition Company (now known as Universal Pressure Pumping, Inc.),
as Buyer, Patterson-UTI Energy, Inc., as Buyer Parent, and Key Energy Pressure
Pumping Services, LLC and Key Electric Wireline Services, LLC, as Sellers, and
Key Energy Services, Inc., as Seller Parent, dated as of July 2, 2010 (the
“Agreement”), relating to the acquisition of the assets of Sellers’ pressure
pumping and wireline businesses. This letter sets forth each of our agreements
to certain modifications to the Agreement, and unless expressly modified
pursuant to this letter agreement, all other provisions of the Agreement remain
in full force and effect. Capitalized terms used in this letter which are
defined in the Agreement shall have the meaning set forth in the Agreement.
     Attached hereto as Exhibit A is a proposal dated August 30, 2010 from
Environmental Resources Management (“ERM”) to Buyer that sets forth proposed
Phase II ESA invasive testing and analysis to be performed at the Transferred
Leased Real Properties (the “Subject Properties”) listed on Table 1 thereto. By
this letter, (i) Sellers and Seller Parent consent to such testing and analysis
at the Subject Properties, and (ii) Buyer and Buyer Parent acknowledge and agree
that no Environmental Defect Notice shall be issued regarding any other
Transferred Real Property and, prior to Closing, that no Phase II ESA shall be
performed with respect to any other Transferred Real Property; provided, that
this clause (ii) shall not apply to any Transferred Real Property affected by an
Environmental Condition coming into existence after the time that the Phase I
ESA for such property was conducted pursuant to Section 6.1(b) and prior to
Closing and not resulting from the Phase II ESA work.
     Any Environmental Condition identified as a result of the Phase II ESA work
approved hereby shall be treated as and shall constitute a Potentially Material
Environmental Condition for all purposes of the Agreement, notwithstanding the
definition of that term contained in the Agreement.

 



--------------------------------------------------------------------------------



 



     Within ten days after delivery to Sellers of the last of the reports with
respect to such Phase II ESA work, the parties shall work in good faith to agree
on the scope of work necessary to Remediate any Environmental Conditions
pursuant to Section 6.2, including an estimate of the reasonable costs required
to conduct such Remediation. The following standards will be used in determining
the scope of such Remediation: (i) for the Subject Properties located in Texas,
the Tier 1 protective concentration levels (Remedy Standard A) for
commercial/industrial uses provided pursuant to the Texas Risk Reduction
Program, 30 T.A.C. Chapter 350, and (ii) for the Subject Property located in
Arkansas, the risk-based remediation standards for industrial use approved by
the Arkansas Department of Environmental Quality pursuant to Title 8 of the
Arkansas Code and/or Arkansas Pollution Control and Ecology Commission
Regulation 23. Notwithstanding any continuing efforts to complete any agreed
upon Remediation work at the Subject Properties, the parties shall promptly
proceed to the Closing of the transactions contemplated by the Agreement
provided that the other conditions to Closing set forth in the Agreement have
been satisfied.
     The parties hereto also agree that any Environmental Defect Notice
delivered within five days after the delivery to Buyer of the last of the
reports with respect to such Phase II ESA work shall be deemed to have been
delivered on or before the Environmental Defect Notice Date.
     Separately, Disclosure Schedule 4.22 shall be modified to incorporate by
reference the Phase I ESAs and Phase II ESAs prepared by ERM and, such reports
shall not be treated as supplements pursuant to Section 6.6.
     Buyer and Buyer Parent agree that Buyer shall pay the first $2,000,000 of
the aggregate reasonable and actual costs incurred by Buyer or Seller to perform
any Remedial Action on the Subject Properties (including any properties that are
removed from among the Purchased Assets pursuant to Section 6.2(c)) as agreed to
pursuant hereto, notwithstanding the provisions of Section 13.3(a) of the
Agreement; provided, that such Remedial Action with respect to a Subject
Property that either Buyer or Seller elects to remove from the Purchased Assets
pursuant to Section 6.2(c) shall have been initiated within 90 days after the
Closing Date. Payments shall be made by Buyer as such costs are incurred and
invoiced to Buyer.
     The parties hereto agree that Sellers’ Environmental Liabilities arising
from or related to any Environmental Condition identified pursuant to the Phase
II ESA work contemplated herein or any Remedial Actions in response thereto
shall cease upon the earlier of (i) confirmation that the commercial/industrial
standards identified above have been achieved, or (ii) five years from the
Closing Date. Further, the Phase II ESA work shall not give rise to any
indemnity obligations for Sellers or Seller Parent with respect to the Subject
Properties other than pursuant to Section 13.3(a) of the Agreement as modified
by the immediately preceding paragraph hereof.
     The parties agree that the leased properties in Goliad, Texas shall be
retained by Sellers, shall not be a Transferred Leased Real Property, and any
lease associated therewith shall not be a Transferred Lease.

-2-



--------------------------------------------------------------------------------



 



          Please indicate your agreement to the foregoing by signing and dating
below.

            Very truly yours,

Patterson-UTI Energy, Inc.
      By:   /s/ JOHN E. VOLLMER III         John E. Vollmer III        Senior
Vice President-Corporate Development, Chief Financial Officer and Treasurer     
  Universal Pressure Pumping, Inc.
      By:   /s/ JOHN E. VOLLMER III         John E. Vollmer III        Senior
Vice President-Corporate Development, Chief Financial Officer and Treasurer     

Agreed to this 1st day of September, 2010

          Key Energy Services, Inc.    
 
       
By:
  /s/ NEWTON W. WILSON III
 
Newton W. Wilson III    
 
  Senior Vice President and Chief Operating Officer    
 
        Key Energy Pressure Pumping Services, LLC    
 
       
By:
  /s/ NEWTON W. WILSON III
 
Newton W. Wilson III    
 
  President    
 
        Key Electric Wireline Services, LLC    
 
       
By:
  /s/ NEWTON W. WILSON III
 
Newton W. Wilson III    
 
  President    

-3-